                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION




                                              Case No.: 5:19-cv-00560-BO
TIFFANY MCGINITY,
                                              NOTICE OF SETTLEMENT
              Plaintiff,
       v.


USAA FEDERAL SAVINGS BANK,
              Defendant.


       NOTICE IS HEREBY GIVEN that Plaintiff Tiffany McGinity and Defendant

USAA Federal Savings Bank (“USAA”), have settled all claims between them in this

matter. The parties are in the process of completing the final settlement documents and

Plaintiff expects to file a Stipulation of Dismissal within forty-five (45) days. Plaintiff

requests that the Court vacate all pending deadlines in this matter. Plaintiff also requests

that the Court retain jurisdiction for any matters related to completing and/or enforcing

settlement.



       Respectfully submitted this 27th day of August 2020.



       RESPECTFULLY SUBMITTED,




            Case 5:19-cv-00560-BO Document 31 Filed 08/27/20 Page 1 of 2
                                            -1-
                                                 /s/ Dawn M. McCraw
                                                 Dawn M. McCraw (NCB #54714)
                                                 Price Law Group, APC
                                                 8245 N. 85th Way
                                                 Scottsdale, AZ 85258
                                                 T: (818) 600-5585
                                                 F: (818) 600-5485
                                                 E: dawn@pricelawgroup.com
                                                 Attorneys for Plaintiff
                                                 Tiffany McGinity




                             CERTIFICATE OF SERVICE
       I hereby certify that on August 27, 2020, I electronically filed the foregoing with
the Clerk of the Court using the ECF system, which will send notice of such filing to all
attorneys of record in this matter.


       /s/Jacey Gutierrez




          Case 5:19-cv-00560-BO Document 31 Filed 08/27/20 Page 2 of 2
                                           -2-
